          Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 1 of 12




September 9, 2020                                                             Stephen P. Younger
                                                                              Partner
                                                                              Direct: (212) 336-2685
                                                                              Fax: (212) 336-7981
                                                                              spyounger@pbwt.com
By ECF

Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                        Re:     Marcia Melendez, et al. v. The City of New York, et al.,
                                No. 20 Civ. 5301 (RA)

Dear Judge Abrams:

                We write on behalf of Plaintiffs in the above-captioned action pursuant to the
Court’s September 4, 2020 Order (the “Order”), instructing the parties to submit letter briefs with
respect to three questions: 1) whether discovery will advance the arguments presented, and if so,
how; 2) whether Plaintiffs have standing to challenge the Harassment Laws and which Plaintiffs,
if any, have standing to challenge the Guaranty Law; and 3) if the Court were to find the
Harassment Laws do not violate the First Amendment of the U.S. Constitution, on what grounds
it could find that the laws violate Article I, Section 8 of the New York State Constitution. We
address each question below.

I.      No Further Discovery Is Necessary for the Court to Decide Plaintiffs’ Motion for
        Preliminary Injunctive and Declaratory Relief

                No additional discovery is needed here. As Defendants have already conceded,
Plaintiffs’ motion for preliminary injunctive and declaratory relief (the “Motion”) is based
largely on issues of law (see Def. Opp. at 9), and all necessary facts are currently in the record.
While Defendants now quibble over several aspects of the lease produced on behalf of Plaintiffs
Elias Bochner and 287 7th Avenue Realty LLC (the “Bochner Plaintiffs”), since the inception of
this case, they have maintained that only disclosure of the relevant leases was necessary to
resolve the pending Motion. And that discovery has been fully provided by the Bochner
Plaintiffs.

               At the outset of this case, after conferring as directed by the Court, the parties
agreed that only limited discovery was necessary to resolve the Motion.1 (ECF No. 34)


1
  The parties also agreed that an evidentiary hearing was unnecessary because, with limited discovery,
there would be no relevant facts in dispute. See Charette v. Town of Oyster Bay, 159 F.3d 749, 755
          Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 2 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 2

Specifically, the parties agreed to restrict discovery to all commercial leases and other
commercial rental agreements involving real property between Plaintiffs and third-party
commercial tenants. Id. On July 28, 2020, Defendants served their requests for production on
Plaintiffs. (Ex. 1) Just three days later, on July 31, 2020, pursuant to that agreement, Plaintiffs
promptly produced all responsive documents. (Ex. 2) Defendants never raised an objection to
Plaintiffs’ production, nor did they claim that the production was deficient in any way.

               As per the prior agreement relating to discovery, on September 2, 2020,
approximately 40 minutes after filing their Amended Complaint, Plaintiffs produced to
Defendants lease documentation relevant to the Bochner Plaintiffs, consistent with the parties’
prior agreement on discovery.2 (Ex. 3) In addition, on September 8, 2020, Plaintiffs produced
additional documents evidencing: 1) that Plaintiff 287 7th Avenue Realty LLC is party to the
lease with Sunburger 1 LLC for the commercial premises located at 287 7th Avenue in
Manhattan; and 2) that the lease between 287 7th Avenue Realty LLC and Sunburger 1 LLC
remains in effect. (See Ex. 4)3

                Accordingly, no further discovery is necessary to decide the Motion. Any further
delay for irrelevant discovery will only further prejudice Plaintiffs, who continue to bear the
burden of the unconstitutional Laws challenged in this case. Indeed, Plaintiff Yang, feeling the
brunt of these Laws, already chose to give up any claim to back rent to induce her commercial
tenant to vacate the premises and to avoid further harm from her inability to collect rent.

                 Plaintiffs’ Amended Complaint (ECF No. 58) does not change the posture or legal
arguments of this case. The Amended Complaint, which added the Bochner Plaintiffs, made
only modest additional allegations to support the very same claims that had been asserted since
the first day of this case. Almost all of those allegations parallel Plaintiff Bochner’s declaration,
which was previously filed as evidence in further support of Plaintiffs’ Motion. (ECF No. 52)
As explained at the time it was filed, nothing in the Amended Complaint materially altered any
of Plaintiffs’ claims or arguments in the case, including with respect to the Contracts Clause
claim.4



(2d Cir. 1998) (“An evidentiary hearing is not required to [decide a motion for a preliminary injunction]
when the relevant facts are not in dispute . . . .”).
2
 Defendants filed that lease on the Court’s docket as Exhibit A to their letter of September 4, 2020, (see
ECF No. 60-1) and it is also attached to the Supplemental Declaration of Elias Bochner, (see Ex. 5).
3
  Without first raising these issues with us, by letter dated September 4, 2020, Defendants’ counsel wrote
the Court complaining that these documents had not been produced. We produced them within a single
business day thereafter. We have asked Defendants’ counsel if there are any further documents they need
from the Bochner Plaintiffs; as of the filing of this letter, we have not received a response.
4
 Plaintiffs detailed the reasons for filing the Amended Complaint in a letter accompanying its filing. (See
ECF No. 59) While Defendants claimed in their September 4 letter that Plaintiffs should have given
          Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 3 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 3

               Where, as here, the parties have agreed that only limited document discovery is
needed to resolve a motion and Defendants have failed to show why additional discovery is
warranted, courts routinely deny any further discovery. See, e.g., Airbnb, Inc. v. City of New
York, 373 F. Supp. 3d 467, 477 (S.D.N.Y. 2019) (honoring parties’ request concerning discovery
where “parties stated that ‘no discovery is necessary in advance of the Court’s ruling on
preliminary injunction motions because the issues raised by the motions are primarily legal in
nature’”); Consol. Gold Fields, PLC v. Anglo Am. Corp. of S. Africa, 713 F. Supp. 1457, 1475
(S.D.N.Y. 1989) (disallowing further discovery on preliminary injunction motion where party
“made no showing that discovery [wa]s necessary regarding any factual matter in dispute”);
Watkins Inc. v. Lewis, No. CIV.02-3708(RHK/AJB), 2002 WL 31319491, at *1 n.1 (D. Minn.
Oct. 11, 2002), aff’d, 346 F.3d 841 (8th Cir. 2003) (where parties agreed no discovery was
necessary for resolution of motion for preliminary injunctive relief, court proceeded to address
the motion).

                The parties’ earlier agreement as to the scope of any necessary discovery applies
equally to the Bochner Plaintiffs’ claims in the Amended Complaint as it did to the claims of the
other Plaintiffs in this case. Plaintiffs have consistently honored that agreement, and did so again
within an hour of filing the Amended Complaint by supplementing their production so as to
provide Defendants with the relevant lease. And Plaintiffs quickly supplemented that production
once Defendants raised issues about it.

               Accordingly, no further discovery is needed to decide the pending Motion, and
Plaintiffs would be harmed if this case is delayed any further.5




notice a week earlier of a supposed intention to amend, no such notice could have been given at that time.
It was not until September 2, 2020, when the Yang Plaintiffs signed a Surrender Agreement with their
tenant – given their inability to survive without collecting rent – that their standing to seek prospective
injunctive relief was at all in question. Within hours of learning of this development, Plaintiffs’ counsel
filed an Amended Complaint, as of right, joining the Bochner Plaintiffs and obviating any standing issue.
5
 Defendants should not now be allowed to back-track on the parties’ agreement as to the scope of
necessary discovery. See, e.g., Genzyme Corp. v. Lupin Ltd., No. JFM-09-2589, 2011 WL 2490603, at *2
(D. Md. June 21, 2011) (denying further discovery “in contravention of the parties’ binding discovery
agreement”); HM Compounding Servs., LLC v. Express Scripts, Inc., No. 4:14-CV-1858-JAR, 2016 WL
2609796, at *3 (E.D. Mo. May 6, 2016) (denying further discovery “as beyond the agreed upon scope of
discovery”).
             Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 4 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 4

II.     Plaintiffs Have Standing to Challenge the Harassment and Guaranty Laws

        A.       Plaintiffs Marcia Melendez, Jarican Realty Inc., 1025 Pacific LLC,
                 Ling Yang, and Haight Trade LLC Have Standing to Challenge the
                 Harassment Laws

                Plaintiffs Marcia Melendez, Jarican Realty Inc., 1025 Pacific LLC, Ling Yang,
and Haight Trade LLC (the “Harassment Law Plaintiffs”) each has standing to challenge the
Harassment Laws because they have a pre-enforcement injury-in-fact, which was caused by
Defendants and is redressable by a court order. There should be no issue about this point as
Defendants have previously represented to this Court that they have “never argued” that
Plaintiffs lack standing to challenge the Harassment Laws. (Def. Reply at 2 n.3)

                 1.      Legal Standard for Pre-Enforcement Standing

                Article III standing requires an injury-in-fact, causation, and redressability.6 See
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). An injury-in-fact is an invasion of a
legally protected interest that is both a) concrete and particularized; and b) actual or imminent,
not conjectural or hypothetical. Id. Causation exists where the injury is fairly traceable to the
challenged action of the defendant. Id. Redressability exists where it is likely that the injury will
be redressed by a favorable decision. Id. at 561.

                In pre-enforcement cases implicating First Amendment rights, the injury-in-fact
inquiry is “somewhat relaxed.” Nat’l Org. for Marriage, Inc. v. Walsh, 714 F.3d 682, 687 (2d
Cir. 2013). The requisite injury exists if a) plaintiffs “have alleged an intention to engage in a
course of conduct arguably affected with a constitutional interest”; b) plaintiffs’ “intended future
conduct is arguably proscribed” by the law at issue; and c) there exists a “credible threat of
[enforcement] thereunder.”7 Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159–65 (2014)
(quotations omitted); see also, e.g., Woodhull Freedom Found. v. United States, 948 F.3d 363,
372 (D.C. Cir. 2020). Plaintiffs may also challenge laws under preemption doctrines if they
meet this pre-enforcement standard. See Pacific Capital Bank NA v. Conn., 542 F.3d 341, 350
(2d Cir. 2008).

               Causation is established as to individual defendants if “the named defendants []
possess authority to enforce the complained-of provision.” Digital Recognition Network, Inc. v.



6
 In pre-enforcement cases, Article III standing and ripeness inquiries are substantively identical. See
Nat’l Org. for Marriage, Inc. v. Walsh, 714 F.3d 682, 687 (2d Cir. 2013); Miller v. City of Wickliffe,
Ohio, 852 F.3d 497, 506 (6th Cir. 2017).
7
 This standard applies regardless of whether a challenge is facial or as applied. See, e.g., Winter v.
Wolnitzek, 834 F.3d 681, 687 (6th Cir. 2016).
          Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 5 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 5

Hutchinson, 803 F.3d 952, 958 (8th Cir. 2015). And, as to municipal defendants, “alleging that a
municipal policy or ordinance is itself unconstitutional is always sufficient to establish the
necessary causal connection between the municipality and the constitutional deprivation.”
Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 125–26 (2d Cir. 2004) (Sotomayor, J.); see
also Six Star Holdings, LLC v. City of Milwaukee, 821 F.3d 795, 801–03 (7th Cir. 2016)
(causation established as to municipality in pre-enforcement First Amendment challenge based
on municipality’s having passed the unconstitutional ordinance).

               Finally, redressability is established if the court could prevent enforcement of the
unconstitutional restriction. See Tweed-New Haven Airport Auth. v. Tong, 930 F.3d 65, 72 (2d
Cir. 2019).

               2.      The Harassment Law Plaintiffs Intend to Engage in Constitutionally
                       Protected Conduct

                The Harassment Law Plaintiffs have suffered a pre-enforcement injury-in-fact.
The first requirement for an injury-in-fact is an “allege[d] [] intention to engage in a course of
conduct arguably affected with a constitutional interest.” Susan B. Anthony List, 573 U.S. at
159. Conduct that “involves [protected] speech” is “arguably affected with a constitutional
interest.” Woodhull Freedom Found., 948 F.3d at 372. Here, there is no dispute that the
Harassment Law Plaintiffs’ intended speech – i.e., demanding rent and communicating the
consequences of unpaid rent – is protected commercial speech. (Plf. Reply at 3); see also ACA
Int’l v. Healey, No. CV 20-10767-RGS, 2020 WL 2198366, at *8 (D. Mass. May 6, 2020). Nor
do Defendants dispute that the Harassment Law Plaintiffs intend to engage in a protected course
of conduct. (See Plf. Reply at 3–4) Thus, this first requirement is satisfied.

               3.      The Relevant Conduct Is Arguably Proscribed by the Harassment Laws

                The second requirement for an injury-in-fact is that the “intended future conduct
is arguably proscribed” by the Harassment Laws. Susan B. Anthony List, 573 U.S. at 162. In the
Second Circuit, this requirement is met even if there “may be other, perhaps even better”
constructions of a law, as long as the plaintiff’s interpretation is “reasonable enough that it
[could] legitimately fear that it [would] face enforcement of the statute” pursuant to “the
definition proffered by” the plaintiff. Vt. Right to Life Comm., Inc. v. Sorrell, 221 F.3d 376, 384
(2d Cir. 2000); see also Picard v. Clark, No. 19-CV-3059 (DLC), 2019 WL 6498306, at *3
(S.D.N.Y. Dec. 2, 2019).

               For the reasons Plaintiffs have previously detailed, the speech at issue is not only
arguably proscribed but, in fact, is actually proscribed by the Harassment Laws. (Plf. Br. at 18–
19; Plf. Reply at 3–7) Plaintiffs have submitted unchallenged declarations showing their
reasonable fear of harassment claims that have inhibited their serving rent demands. (Melendez
Decl. ¶¶ 21, 23–25, 29; Yang Decl. ¶¶ 34–35; Melendez Reply Decl. ¶¶ 4–9) The Harassment
Laws expose Plaintiffs to the risk of claims for substantial fines, punitive damages, and legal
         Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 6 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 6

fees. N.Y.C. Admin. Code §§ 22-903(a), 27-2005(d), 27-2115(h)(1), 27-2115(o). In the face of
these draconian penalties, Plaintiffs have understandably avoided serving rent demands. And in
Plaintiff Melendez’s situation, she has previously been the target of a harassment claim from one
of her tenants, so she has been naturally circumspect given the City’s new Harassment Laws.
(Melendez Decl. ¶ 29; Melendez Reply Decl. ¶ 5)

                In sum, the Harassment Law Plaintiffs’ intended course of conduct is arguably
proscribed by the Harassment Laws because Plaintiffs’ interpretation of the statute is – at the
very least – “reasonable enough.” Vt. Right to Life Comm., 221 F.3d at 384. And Defendants do
not challenge standing on this issue. (Def. Reply at 2 n.3)

               4.     The Harassment Law Plaintiffs Face a Credible Threat of Enforcement

                 The final requirement for an injury-in-fact is also met here because there is a
credible threat of enforcement. Courts presume that the government intends to enforce a law “in
the absence of a disavowal by the government or another reason to conclude” it has no such
intent. Tweed-New Haven Airport Auth., 930 F.3d at 71. Defendants have not disavowed any
intention to enforce the law against landlords who engage in the speech at issue here. Although
Defendants have taken the position that such speech is not proscribed by these Laws, Plaintiffs
still face a credible threat of enforcement because Defendants are empowered to enforce
Sections 22-902(a) and 27-2004(a)(48), and “there is nothing that prevents [Defendants] from
changing [their] mind.” Vt. Right to Life Comm., 221 F.3d at 383.

                 The Harassment Laws, moreover, may be enforced by private plaintiffs, which
“bolster[s]” the threat of enforcement. Woodhull Freedom Found., 948 F.3d at 373. Indeed,
several well-capitalized companies have already asserted claims under these new Laws.
(Younger Decl., Exs. 6–7, Younger Reply Decl., Ex. 6) And, Plaintiff Melendez herself has
been the subject of harassment claims, giving her sound reason to be concerned about such
private enforcement. (Melendez Decl. ¶ 29; Melendez Reply Decl. ¶ 5) Notably, it is well-
settled in this Circuit that plaintiffs may bring First Amendment challenges “when it is not
apparent whether a plaintiff is subject to the statute and when the government actively disputes
that it is.” Hedges v. Obama, 724 F.3d 170, 197–98 (2d Cir. 2013) (construing Vt. Right to Life
Comm.).

               5.     There Is No Dispute That Causation and Redressability Are Satisfied

                The remaining standing requirements – i.e., causation and redressability – are also
met here. There is causation as to the individual Defendants because they have enforcement
authority under the Harassment Laws, Digital Recognition Network, 803 F.3d at 958, and as to
New York City because “an employee’s act of enforcing an unconstitutional municipal policy
may be considered the act of the municipality itself.” Amnesty Am., 361 F.3d at 125–26. There
is also redressability because an injunction order by this Court would prevent Plaintiffs’
constitutional deprivation. See Tweed-New Haven Airport Auth., 930 F.3d at 72.
             Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 7 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 7

               Accordingly, as Defendants concede, the Harassment Law Plaintiffs plainly have
standing to challenge the Harassment Laws under the First and Fourteenth Amendments of the
U.S. Constitution, Article I, Section 8 of the New York State Constitution, and New York State
preemption law.

        B.       The Bochner Plaintiffs Have Standing to Challenge the Guaranty
                 Law

                In their September 4 letter, Defendants suggested that the Bochner Plaintiffs lack
standing to challenge the Guaranty Law because: 1) 287 7th Avenue LLC had not produced
evidence that it assumed the lease agreement between Sunburger 1 LLC and 287 7th Avenue
LLC’s predecessor-in-interest (the “Lease”); and 2) according to Defendants, the Lease was
supposedly only effective between July 1, 2006 and June 30, 2013. 8 (See ECF No. 65 at 2–3)
Both arguments are misplaced.

                 Section 29 of the Lease provides that:

                 If the fee interest of the OWNER in Lot 3 is transferred to a
                 subsequent OWNER, the subsequent OWNER shall be deemed to
                 have assumed all of the OWNER obligations pursuant to this Lease
                 upon delivery of the deed to the subsequent OWNER, and all of [the]
                 OWNER obligations hereto shall be deemed to touch and concern
                 the land and to run with the land.

(Ex. 5, BOCHNER00000063–64) The Lease further specifies that “[t]he covenants, conditions
and agreements contained in this Lease shall bind and inure to the benefit of OWNER and
TENANT and their respective . . . successors . . . .” (Id., BOCHNER00000063)

               The Lease explicitly identifies Lot 3 as the building with the address of 287 7th
Avenue, New York, New York. (Id., BOCHNER00000001-02) Plaintiff 287 7th Avenue Realty
LLC currently owns Lot 3. (ECF No. 52, Bochner Decl. ¶ 3) Therefore, the terms of the Lease –
which Defendants do not substantively dispute – make clear that 287 7th Avenue Realty LLC
assumed the Lease, and is entitled to the benefit of all covenants, conditions, and agreements
contained therein – including the Good Guy Guaranty, which is incorporated by reference (Id.,
BOCHNER00000062), under the Lease’s plain terms. Additionally, the Bochner Plaintiffs have
produced documents to Defendants, including a deed for the property located at 287 7th Avenue,
which make clear that Plaintiff 287 7th Avenue Realty LLC is the current counterparty to the




8
 Defendants’ position is not really a standing argument but an unsupported challenge to the merits of the
Bochner Plaintiffs’ Guaranty Law claim.
          Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 8 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 8

Lease. (See Ex. 5) And Plaintiff Bochner has submitted a supplemental declaration confirming
all of this. (See id.)

                The Lease further provides that Sunburger 1 LLC has the option to extend the
lease twice, for a total of an additional eight years, and the Lease provides for rent amounts
through June 30, 2021. (Ex. 5, BOCHNER00000005-6) Pursuant to those provisions,
Sunburger 1 LLC exercised both of its options to extend the lease term to June 30, 2021.
(ECF No. 52, Bochner Decl. ¶¶ 15–16 (testifying that Sunburger 1 LLC is the current
commercial tenant at 287 7th Avenue); Ex. 5 ¶ 9) Accordingly, the Lease remains effective.

                The record is thus quite clear that Bochner and 287 7th Avenue LLC have
standing to challenge the Guaranty Law. The Guaranty Law has caused them each an injury by
“invad[ing their] legally protected interest” in a manner that is “both (a) concrete and
particularized and (b) actual or imminent.” Lujan, 504 U.S. at 560. As explained in Plaintiffs’
briefs, the Guaranty Law permanently deprives these Plaintiffs of their only remedy to collect a
half-year’s rent from their defaulting commercial tenants, which are often judgment-proof, and it
does so without any conditions or means of making these Plaintiffs whole. (Plf. Reply at 11–14)
And notably, the City Council is considering extending the period for which pre-existing
guaranty obligations are nullified through March 2021 (i.e., a full year). (See ECF No. 63) The
Bochner Plaintiffs are at risk of losing over $100,000 — a half year’s rental income — due to the
Guaranty Law. And there is no question that the Defendants caused these Plaintiffs’ injury by
enacting the Guaranty Law, Amnesty Am., 361 F.3d at 125–26, which improperly shifted the
economic burden from one group – i.e., commercial tenants – to a less-favored group – i.e.,
landlords. See, e.g., Equip. Mfrs. Inst. v. Janklow, 300 F.3d 842, 860–61 (8th Cir. 2002).9

               Accordingly, Bochner and 287 7th Avenue Realty LLC each have standing to
challenge the Guaranty Law and are entitled to prospective injunctive relief. See Allied
Structural Steel Co. v. Spannaus, 438 U.S. 234 (1978) (law requiring mandatory funding of
pension obligations violated Contracts Clause); W.B. Worthen Co. v. Thomas, 292 U.S. 426
(1934) (law limiting remedy for enforcement of debt violated Contracts Clause); Equip. Mfrs.,
300 F.3d at 860–61; HRPT Prop. Tr. v. Lingle, 715 F. Supp. 2d 115 (D. Haw. 2010) (law altering
lease renewal terms violated Contracts Clause); Ross v. City of Berkeley, 655 F. Supp. 820 (N.D.
Cal. 1987) (law prohibiting owner occupancy by lessor violated Contracts Clause).




9
  In their September 4 letter, Defendants’ counsel erroneously claims that the Bochner Plaintiffs’ lease
gives them “several strong remedies” in the event of a default. (ECF No. 60 at 3 n.6) But the late charges
they cite are worthless if the tenant lacks assets to pay them, and lease cancellation and eviction are
unavailable given the current eviction moratorium, which only means that unpaid back rent will continue
to accumulate, which is why a guaranty agreement is often critical to commercial leasing arrangements
with small businesses.
            Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 9 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 9

                In their September 4 letter, Defendants make the hyper-technical argument that
the Bochner Plaintiffs were not listed in the original notice of motion seeking injunctive and
declaratory relief. Should the Court believe it necessary, Plaintiffs hereby seek leave to file a
notice of motion (as attached hereto as Exhibit 6) for preliminary injunctive and declaratory
relief on behalf of Plaintiffs Bochner and 287 7th Avenue Realty LLC based on the same
arguments set forth in the motion papers that have now been fully submitted.

III.   The Harassment Law Plaintiffs Are Likely to Succeed on the Merits of Their Speech
       Claims Under Article I, Section 8 of the New York State Constitution

                Independent of the Court’s decision on the Harassment Law Plaintiffs’ claims
under the First Amendment to the U.S. Constitution, the Court can hold that these Plaintiffs are
likely to succeed on the merits of their claims under Article I, Section 8 of the New York State
Constitution. That State constitutional provision offers broader protection for speech than does
the U.S. Constitution. See People ex rel. Arcara v. Cloud Books, Inc., 68 N.Y.2d 553, 555–58
(1986); (see also Plf. Br. at 15 n.4).

       A.       The New York State Constitution Offers Broader Protection for
                Speech than the U.S. Constitution

                While the First Amendment to the U.S. Constitution provides that “Congress shall
make no law . . . abridging the freedom of speech, or of the press,” Article I, Section 8 of the
New York State Constitution protects speech in broader language, which provides that “[e]very
citizen may freely speak, write and publish his sentiments on all subjects, being responsible for
the abuse of that right; and no law shall be passed to restrain or abridge the liberty of speech or
the press.” Distinguishing these two provisions, the New York Court of Appeals has repeatedly
held that the free speech protection in the New York State Constitution is “‘broader than the
minimum required by’ the Federal Constitution.” Immuno AG. v. Moor-Jankowski, 77 N.Y.2d
235, 249 (1991) (quoting O’Neill v. Oakgrove Const., Inc., 71 N.Y.2d 521, 529 (1988)). The
“[e]xpansive language of [the] State constitutional guarantee” reflects “the deliberate choice of
the New York State Constitutional Convention not to follow the language of the First
Amendment,” which was “ratified 30 years earlier.” Id. The Court of Appeals, moreover, has
emphasized both New York’s history as “a hospitable climate for the free exchange of ideas,”
and the fact that freedom of expression is “particularly suited to resolution as a matter of State
common law and State constitutional law, [because] the Supreme Court under the Federal
Constitution fix[es] only the minimum standards applicable throughout the Nation, [while] the
State courts supplement[] those standards to meet local needs and expectations.” Id. at 248–49.
Indeed, “[t]here is probably no area in which . . . State constitutional rights serve their intended
purposes, [more] than in the area dealing with freedom of expression.” Beach v. Shanley, 62
N.Y.2d 241, 255 (1984) (Wachtler, J., concurring).
         Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 10 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 10

       B.      The “Incidental Effects” of the Harassment Laws on Protected
               Speech Are Unconstitutional Under Article I, Section 8 of the New
               York State Constitution

               Regardless of how this Court rules on Plaintiffs’ claims under the First
Amendment to the U.S. Constitution, New York State’s free speech protection weighs even more
heavily in favor of Plaintiffs’ speech-based claims for two reasons.

                First, the New York State Constitution obviates Defendants’ argument regarding
the limits of the Harassment Laws’ coverage, because, regardless of whether the Harassment
Laws actually proscribe Plaintiffs’ intended speech – and they do – those Laws, at the very least,
incidentally affect and thereby inhibit the Harassment Law Plaintiffs’ speech. (See Plf. Br. at
12–13; Plf. Reply at 2, 5 & 19 n.17; Melendez Decl. ¶¶ 21, 23–25, 29; Yang Decl. ¶¶ 34–35;
Melendez Reply Decl. ¶¶ 4–9) The text of the New York State Constitution’s free speech
protection differs from the First Amendment in that it reflects a “deliberate choice” to ban laws
that “restrain or abridge the liberty of speech,” rather than only those that abridge speech.
Accordingly, inhibitions on speech implicate the New York State Constitution even though they
may fall short of implicating the First Amendment. See Andryeyeva v. New York Health Care,
Inc., 33 N.Y.3d 152, 176 (2019) (provisions must be read “to avoid surplusage”).

                Consistent with these principles, the New York Court of Appeals has held that the
New York State Constitution provides greater protection than the First Amendment does against
legislation that incidentally impacts protected speech. Arcara, 68 N.Y.2d at 555–58 (striking
down ordinance under the New York State Constitution after U.S. Supreme Court held that the
ordinance did not implicate speech protected by the U.S. Constitution). As a result, even if the
“First Amendment rights” of Plaintiffs here are “not [] implicated or sufficiently affected by” the
Harassment Laws to support a First Amendment claim, Plaintiffs can still prevail on their
speech-based claims under the New York State Constitution. Id. at 555.

                According to the New York Court of Appeals’ decision in Arcara, in evaluating a
claim brought under the New York State Constitution, “[t]he crucial factor in determining
whether [a law] affects freedom of expression is the impact of the [law] on the protected
activity.” Id. at 558. “The test, in traditional terms, is not who is aimed at but who is hit.” Id.;
see also People v. Griswold, 821 N.Y.S.2d 394, 405 (Rochester City Ct. 2006) (applying Arcara
to statute prohibiting panhandling).

                Here, Defendants hang their hat on their argument that the Harassment Laws, by
their terms, are supposedly not aimed at Plaintiffs’ contemplated conduct. (See Def. Br. at 10–
12; Def. Reply at 2–4) But even if that were correct (which Plaintiffs dispute), under New
York’s Constitution, it is of no legal moment. That is because it is undisputed that Plaintiffs are
“hit” by the Harassment Laws: the Harassment Law Plaintiffs have refrained from making rent
demands and communicating with tenants regarding the consequences of unpaid rent due to their
reasonable fear that such speech might be deemed harassment under the Harassment Laws.
         Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 11 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 11

(Melendez Decl. ¶¶ 21, 23–25, 29; Yang Decl. ¶¶ 34–35; Melendez Reply Decl. ¶¶ 4–9; see also
Younger Decl., Exs. 6–7 (lawsuits asserting that landlords’ notices to cure violate the
Commercial Harassment Law)) Accordingly, even if Defendants were correct that Plaintiffs’
First Amendment rights are not implicated by the Harassment Laws – which is not the case –
Plaintiffs would still succeed on their claims under the New York State Constitution due to the
incidental effects these laws have on Plaintiffs’ speech.

                 Second, when invoking the four-part test articulated in Central Hudson to
evaluate restrictions on commercial speech, the New York Court of Appeals applies a more
rigorous standard to determine whether a law is “narrowly tailored” to meet a substantial state
interest. See Matter of Von Wiegen, 63 N.Y.2d 163, 173 (1984), Joffler v. Joint Bar Ass’n, 51
N.Y.2d 140, 147 (1980). Specifically, the Court of Appeals requires that a law proscribing
commercial speech be the “least restrictive means” of achieving the State’s legitimate interest.
For example, in Von Wiegen, the Court of Appeals made clear that the issue of narrow tailoring
under New York State law hinges on “whether there is a less restrictive alternative,” 63 N.Y.2d
at 173 (emphasis added), and held that a commercial speech restriction was unconstitutional
under New York law because “[a] less drastic alternative . . . [was] present.” Id. at 175
(emphasis added). And in Joffler, applying the same legal framework, the Court of Appeals held
that “a regulation which completely proscribes use of direct mail when the State’s purpose can
readily be achieved by a less restrictive alternative cannot be said to be reasonable.” 51 N.Y.2d
at 151 (emphasis added). New York courts, moreover, apply this more rigorous standard of
intermediate scrutiny in a range of contexts and circumstances where speech rights are
implicated. See, e.g., id. (striking down statute restricting direct mailings); Time Square Books,
Inc. v. City of Rochester, 645 N.Y.S.2d 951, 954–56 (4th Dep’t 1996) (holding that an “adult
entertainment” ordinance violated the State Constitution, even though similar ordinances had
“withstood every challenge made under the Federal Constitution,” because “defendants [] offered
no evidence suggesting that th[e] less restrictive alternatives would be any less effective”).

                Accordingly, under New York law, the Harassment Laws are unconstitutional if
any adequate, less restrictive alternatives existed. Here, Defendants have acknowledged that
there were obvious, less restrictive alternatives to the Harassment Laws – such as protections that
would be conditioned on a showing of financial hardship, laws that limit protections to those
whose inability to pay rent was caused by COVID-19, and laws that explicitly exclude rent
demands from their reach. (See Plf. Br. at 22; Def. Opp. at 16–17; Plf. Reply at 9) Therefore,
Defendants have not and cannot establish that the Harassment Laws are narrowly tailored to any
substantial state interest under New York State constitutional law.

               For one or both of these reasons, the Harassment Law Plaintiffs are likely to
succeed on the merits of their claims under Article I, Section 8 of the New York State
Constitution, regardless of how the Court rules on their claims under the First Amendment to the
U.S. Constitution.

                                              ****
         Case 1:20-cv-05301-RA Document 64 Filed 09/09/20 Page 12 of 12




Hon. Ronnie Abrams
September 9, 2020
Page 12

                 For the reasons stated above, no further discovery is necessary to decide
Plaintiffs’ Motion for preliminary injunctive and declaratory relief; Plaintiffs have standing to
challenge all three laws at issue in this case; and the Court can grant Plaintiffs’ Motion under
either the First Amendment to the U.S. Constitution or Article I, § 8 of the New York State
Constitution.

                                                      Respectfully submitted,



                                                      Stephen P. Younger


cc: All counsel of record
